DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on February 5, 2021 have been entered. Claims 1, 3-7 and 9-12 have been amended. Claims 2 and 8 have been canceled. Claims 1, 3-7 and 9-12 are still pending in this application, with claims 1, 7 and 12 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


3.	Claim(s) 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS JEONG et al. (US 20170017844 A1), referred herein as JEONG in view of Hoff (US 20140132628 A1), referred herein as Hoff.
	Regarding Claim 1, JEONG teaches an image and audio processing apparatus (JEONG Abs:  image providing apparatus includes an output unit comprising output circuitry for outputting image contents; [0009] the processor may extract an image feature value from a plurality of image frames comprising the image content and an audio feature value from audio data comprising the image content) comprising:
a display (JEONG FIG2B.111: display);
an audio output interface (JEONG FIG2B.112: audio output unit);
a memory storing one or more instructions (JEONG FIG2B.122: ROM; [0165] A set of commands for booting a system is stored in the ROM 122); and
a processor configured to execute the one or more instructions stored in the memory to (JEONG FIG2B.124: main CPU; [0165] the CPU 124 copies O/S stored in a storage unit 160 to the RAM 121 according to a command stored in the ROM 122, and executes the O/S for booting the system):
obtain characteristic information of an image signal of content based on analyzing an image signal of a scene included in the content (JEONG [0059] the processor 120 may detect the face from the image frame by using color information of the face, and extract features included in the face by using the feature of face patterns in an entire area or geometrical feature of the face, for 
obtain characteristic information of an audio signal of the content based on analyzing an audio signal corresponding to the scene included in the content (JEONG [0100] The processor may compare an image feature value extracted from image frames comprising each of a plurality of scenes and an audio feature value extracted from audio data comprising each of a plurality of scenes with feature information indicating attributes of each scene, and determine attributes regarding each of the plurality of scenes), and
control the display to dynamically display the image signal of the content (JEONG [0100] The processor may compare an image feature value extracted from image frames comprising each of a plurality of scenes and an audio feature value extracted from audio data comprising each of a plurality of scenes with feature information indicating attributes of each scene, and determine attributes regarding each of the plurality of scenes), and
control the audio output interface to dynamically output the audio signal of the content (JEONG [0055] Specifically, the processor 120 may output an audio feature value from a plurality of image frames comprising the image contents and may output the audio feature value from audio data comprising the image contents).
But JEONG does not specifically teach [control signal] based on the characteristic information of the image signal of the content and the characteristic information of the audio signal of the content, and based on the characteristic 
However Hoff discloses systems and methods for modeling acoustic and lighting to provide improved immersion in a virtual reality and/or augmented reality environment , which is analogous to the present patent application. Hoff teaches [control signal] based on the characteristic information of the image signal of the content and the characteristic information of the audio signal of the content, and based on the characteristic information of the image signal of the content and the characteristic information of the audio signal to output the audio signal of the content (Hoff [0013] a system is disclosed that includes a display to display a user interface that includes an object; one or more cameras to capture light data; a computing device coupled to the one or more cameras and the display, wherein the computing device is configured to provide the user interface to the display, determine a characteristic associated with the light data, correlate the light data to a command corresponding to the object, and modify the display of the user interface that includes the object based on the command; [0018] In some embodiments, modifying the display of the object may include modifying lighting characteristics of the object. Lighting characteristics of an object may include brightness, color, temperature, intensity, propagation direction, frequency or wavelength spectrum, polarization, and the like. In some embodiments, modifying the display of the object may include modifying acoustic characteristics).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified JEONG to incorporate the teachings of Hoff, and applying the methods for modeling acoustic and/or lighting, as taught by Hoff into an 
Doing so would provide improved immersion in a virtual reality and/or augmented reality environment in the image and audio processing apparatus and operating method.

Regarding Claim 3, JEONG in view of Hoff teaches the image and audio processing apparatus of claim 2, and further teaches wherein the processor is further configured to execute the one or more instructions to:
control at least one of a black equalizer function or a contrast and color saturation function with respect to the image signal in the units of the scenes, based on the characteristic information of the image signal and the characteristic information of the audio signal (Hoff [0018] modifying the display of the object may include modifying lighting characteristics of the object. Lighting characteristics of an object may include brightness, color, temperature, intensity, propagation direction, frequency or wavelength spectrum, polarization, and the like), and
control at least one of an elevation perception generation and stage expansion function or a sound equalizer application function with respect to the audio signal in the units of the scenes, based on the characteristic information of the image signal and the characteristic information of the audio signal (JEONG [0150] the receiver 240 is implemented in a form of including components such as a tuner (not shown), a demodulator (not shown), an equalizer, and etc. to receive image contents transmitted from a broadcasting station; Hoff [0018] modifying the display of the object may include modifying acoustic characteristics. Acoustic characteristics may include loudness, 
Same motivation as Claim 1 apples here.

Regarding Claim 4, JEONG in view of Hoff teaches the image and audio processing apparatus of claim 2, and further teaches 
wherein the characteristic information of the image signal comprises at least one of brightness information, color information, contrast information, or motion information of the image signal (JEONG [0074]  wherein the image feature information may be extracted based on at least one of an average and a dispersion of pixel colors (RGV/HSV) in an image frame unit, a size of motion vector, a color histogram, and edge information), and
wherein the characteristic information of the audio signal comprises at least one of location information of an audio object, voice information, music information, or sound effect information (JEONG [0077] the audio feature value may include at least one of a BGM, a speech, and an audio power).

Regarding Claim 5, JEONG in view of Hoff teaches the image and audio processing apparatus of claim 2, and further teaches further comprising:
an illuminance sensor configured to detect illuminance information with respect to outside of the image and audio processing apparatus (Hoff [0041] the real lighting data and/or real acoustic data can be obtained by one or more cameras, microphones, and/or other suitable sensors), 
Hoff [0044]  the virtual lighting data is modified to include a light source corresponding to the bright white light, and the virtual acoustic data is modified to include the user's yell; [0045] Although described in this example as having an absence of light and sound in the virtual lighting data and virtual acoustic data, it is contemplated that the virtual lighting data and virtual acoustic data may initially represent a presence of light and sound that are affected by (e.g., augmented by, deadened by or adjusted by) the real lighting data and real acoustic data).
Same motivation as Claim 1 apples here.

Regarding Claim 6, JEONG in view of Hoff teaches the image and audio processing apparatus of claim 2, and further teaches wherein the processor is further configured to execute the one or more instructions to, based on a learning model that includes one or more neural networks, analyze the image signal and the audio signal of the content in the units of the scenes, detect the characteristic information of the image signal and the characteristic information of the audio signal, and control the image signal and the audio signal (JEONG [0067]  wherein the processor is further configured to execute the one or more instructions to, based on a learning model that includes one or more neural networks, analyze the image signal and the audio signal of the content in the units of the scenes, detect the characteristic information of the image signal and the 

Regarding Claim 7, JEONG in view of Hoff teaches an operating method of an image and audio processing apparatus (JEONG Abs:  image providing apparatus includes an output unit comprising output circuitry for outputting image contents; [0007]  an image content providing method and an image providing apparatus which is to provide image contents capable of dividing image contents based on scenes [0009] the processor may extract an image feature value from a plurality of image frames comprising the image content and an audio feature value from audio data comprising the image content).
The metes and bounds of the method claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 9-11, JEONG in view of Hoff teaches the operating method of claim 7. The metes and bounds of the claims substantially correspond to the claim as set forth in Claims 3-5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 12, JEONG in view of Hoff teaches a computer-readable recording medium having recorded thereon program instructions which are executable by a processor for performing an operating method of a image and audio processing JEONG Abs:  image providing apparatus includes an output unit comprising output circuitry for outputting image contents; [0196]  a program code which is executable by a computer, and may be provided to each server or device so as to be executed by the processor 120 while being stored in various non-transitory computer readable mediums).
The metes and bounds of the claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant’s arguments, see page 8, filed on February 5, 2021 with respect to 101 rejection have been fully considered and are persuasive.  The amendments to the claim are sufficient to overcome the rejection; thus the 101 rejection of these claim has been withdrawn. 

Applicant's arguments filed on February 5, 2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
Examiner notes that independent claims 1, 7 and 12 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
However, on page 10, Applicant's Remarks, with respect to claim 1, the applicant argues Hoff fails to teach or suggest “control the display to dynamically display the 
On page 10 of Applicant’s Remarks, the Applicant argues that the independent claims 7 and 12 are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611